Citation Nr: 1531639	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma including as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for hemorrhoids including as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for irritable bowel syndrome (IBS) including as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for left ankle arthritis including as secondary to service-connected plantar fasciitis, right foot.

5.  Entitlement to service connection for right ankle arthritis including as secondary to service-connected plantar fasciitis, right foot.

6.  Entitlement to service connection for sinusitis and pansinusitis including as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served in the United States Navy reserves and was deployed to active duty from December 2006 to October 2007.  She served in the Persian Gulf, specifically Iraq, from January 10, 2007 to September 23, 2007.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2011; the transcript is of record.

In November 2012, the Board remanded these claims to the agency of original jurisdiction (AOJ).  They have been returned to the Board for appellate review.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for multiple disorders as they were incurred in or are otherwise related to her active naval service, to include her service in Iraq.  Additional development is required to comply with 38 C.F.R. § 3.159 prior to the Board's adjudication of these claims.  

In the November 2012 remand decision, the Board noted that the evidence of record contained records from the Veteran's reserve service, a December 2006 pre-deployment health assessment and a September 2007 post-deployment report.  It also noted there were no service treatment records available from the Veteran's period of active service.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A review of the record discloses that while substantial development in compliance with the detailed Board remand has been accomplished, some does in fact remain outstanding.  The AOJ obtained medical treatment records from NBHC NAVSTA San Diego as well as VA examinations for ankle, respiratory and intestinal conditions in January and March 2013.  Additionally, a VBA Fast Letter 10-03 (April 26, 2010) pertaining to Environmental Hazards in Iraq, Afghanistan, and Other Military Installations was associated with the claim.  

However, as to these examinations, the Board finds them to be inadequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, they do not substantially comply with the directives set forth in the Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Accordingly, the matters must, once again, be remanded.  

As to the claims of service connection for ankle disabilities, the Board directed that the examiner to address whether any disability of the right ankle or left ankle is at least as likely as not (a 50 percent or higher degree of probability) proximately due to plantar fasciitis, right foot.  The response was not received.  This is particularly relevant now that plantar fasciitis, right foot, is service connected and the examiner stated that pain seems to be always in relationship to cavus feet and the Veteran had a normal x-ray and exam.  Additionally, the examiner did not complete part 7 of the examination report that addresses conflicting medical evidence.  There is no explanation following the pre-printed phrase, "I have reviewed the conflicting medical evidence and am providing the following opinion:"  This is particularly relevant because the Board noted in the remand that, "The examiner should reconcile any opinion with the pre- and post-deployment questionnaires, post-service medical records, statement of Dr. Smith, and lay statements of the Veteran."  The July 2008 VA joints examination diagnosis of mild degenerative joint disease both ankles was not addressed.  These matters should be corrected on remand via an addendum by the same examiner or a suitable substitute should he be unavailable.

As to the claims for hemorrhoids and IBS, the examinations did not contain opinions as to the conflicting evidence outlined in the previous remand.  See in particular the March 2013 examiner's statement that he could not find Dr. Smith's opinion in the record.  This was required in the previous remand and thus should be corrected on remand via an addendum by the same examiner or a suitable substitute should he be unavailable.  

Further as to the claims for asthma, sinusitis and pansinusitis and hemorrhoids and IBS, in addition to the regular laws regarding service connection, with regard to the claims based on Persian Gulf service, the Board notes that service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).  The Board notes that upper respiratory problems are symptoms cited in 38 C.F.R. § 3.317(b) as possibly indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness.  

The examinations conducted in March 2013 do not address this theory.  There has been no finding as to whether the alleged asthma, sinusitis and pansinusitis and hemorrhoids and IBS, alone, together, or in concert with the other aforementioned disabilities for which service connection has been granted, are manifestations of medically unexplained chronic multisymptom illness.  A finding as to this is required prior to Board review, considering the Veteran's contentions, her service and the current medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim to the examiner who completed the January 2013 Disability Benefits Questionnaire for ankle conditions, or a suitable substitute.  The examiner should be afforded the opportunity to review and comment on the conflicting medical evidence, to include the July 2008 VA examination with the diagnosis of mild degenerative joint disease of both ankles and Dr. Smith's report referenced in the November 2012 Board remand.  The examiner should then address:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a left or right ankle disability, due to or as a result of an injury or disease incurred in service;

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a left or right ankle disability, that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include right plantar fasciitis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Forward the claim to the examiner who completed the March 2013 Disability Benefits Questionnaire for intestinal and rectum and anus conditions, or a suitable substitute.  The examiner should be afforded the opportunity to review and comment on the conflicting medical evidence, to include Dr. Smith's report referenced in the November 2012 Board remand.  The examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by IBS and hemorrhoids, due to or as a result of an injury or disease incurred in service; 

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by IBS and hemorrhoids, that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include PTSD; 

(c) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by IBS and hemorrhoids, due to an undiagnosed illness or a medically unexplained multi-symptom illness.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Forward the claim to the examiner who completed the March 2013 Disability Benefits Questionnaire for respiratory conditions, or a suitable substitute.  The examiner should be afforded the opportunity to review and comment on the conflicting medical evidence, to include Dr. Smith's report referenced in the November 2012 Board remand.  The examiner is asked to render opinions as to the following:

The examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by asthma, sinusitis or pansinusitis, due to or as a result of an injury or disease incurred in service to include exposure to environmental hazards in Iraq as described in VBA Fast Letter 10-03 (April 26, 2010) pertaining to Environmental Hazards in Iraq, Afghanistan, and Other Military Installations; 

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by asthma, sinusitis or pansinusitis, that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability; 

(c) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by asthma, sinusitis or pansinusitis, due to an undiagnosed illness or a medically unexplained multi-symptom illness.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO of the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




